Ostrander, J.
I concur , in affirming the judgment. At the time the opinion in Dubois v. Campau, 24 Mich. 360, was handed down, it was not supposed that this court had before then determined that a tenant in common out of possession could not purchase from a stranger in good faith, and set up against his co-tenants, an outstanding tax title, even if the tax sale was based in part upon his own default, since the point is in that case expressly left undecided. In the case at bar all of the tax titles had accrued and were outstanding at the time when the alleged co-tenancy began. The cases of Butler v. Porter, 13 Mich. 292, Sleight v. Roe, 125 Mich. 588, and Mc-Pheeters v. Wright, 124 Ind. 560 (9 L. R. A. 176), cited and relied upon by counsel for appellant, are each of them cases where the tax sales were made during .the period of the co-tenancy, for which reason they are not controlling here. The deed in which, in 1883, plaintiff joined, which he now revokes, was a quitclaim deed, not an assertion of any particular, or of any, title. It did not of itself operate as an estoppel against either the grantor or grantee as to the nature or extent of the title. Sparrow v. Kingman, 1 N. Y. 242, approved in Sands v. Davis, 40 Mich. 14, 20. Plaintiff’s grantee, after acquiring outstanding titles to some or all of the lands for each of. the years from 1864 to 1881, excepting for the year 1866, conveyed the land *302by warranty deed in 1895, and as to a portion of the lands two other warranty deeds and actual possession thereunder intervene the deed from plaintiff and the beginning of this suit. The outstanding and apparently superior titles having originated through no default of plaintiff’s grantee or of defendants, and no relation having existed, when plaintiff’s deed was made, between himself and his grantee, which required either, as to the other, to pay the taxes, the quitclaim deed not having created any such relation, and plaintiff’s grantee having, after purchase of the outstanding and superior titles, conveyed with covenants of warranty, defendants are not forbidden to assert that the purchase of the tax titles did not inure to the benefit of plaintiff and of the title which he now asserts.
Carpenter, C. J., and Montgomery, J., concurred with Ostrander, J.